Title: To James Madison from Thomas Leiper, 14 January 1811
From: Leiper, Thomas
To: Madison, James


Dear Sir
Philada. Janry. 14th. 1811
This evening I was informed by John Smith the Mar[s]hall of this district that their has been a charge brought against him for not acting properly in the line of his Office in the Case of Olmstead. I beg leave to relate what has come within my own knowledge in that case. I was One of the Grand Jury and heard the Marshalls Testimony and his Two deputies against General Bright and his men who opposed them in the serving of the process. The Marshall certainly did not desert ’till the Guns & Bayonets were at their breast and were given to under[s]tand if the[y] advanced they would be run through. Now Sir the Grand Jury found a Bill against Bright & Co the Petty Jury found them guilty and the Judge sent them to Prison. I am of the opinion had their been any thing improper in the Marshall’s conduct it would have made its appearence on the Trial. If this is the only charge I have no doubt but the marshall will clear it up to your satisfaction indeed he says himself and I can believe him if he ever had any Merit in the line of his Office he had it in the case of Olmstead. My opinion of Pennsylvania at present is not the most favorable. To speak in a General sense we all want office or if you like it better Office hunters and if the truth was known the person who is at the bottom of this charge wants the Office himself. Bright got a fat Office from Snyder for opposing the Laws of the United in Smith the Marshall and Smith is to be Turned out of Office for doing his duty. Wilkinson is to be persecuted for preventing Burr Treason where will this end you who sit higher may see further. I saw Wilkinson at his post on Plouden Hill when the British were on Bunkers hill. These men and these only are to be Trusted to command a Republican Army. The United States are in a State of Fermentation and it requires some Skill to prevent the Scum getting uppermost. It has already get uppermost in Pennsylvania and if I am correctly informed they would put you undermost. But I think it is impossible we should remain long in our present State. I am with esteem & respect Your most Obedient St.
Thomas Leiper
